DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on November 1, 2021 has been received. Claims 1-4 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A sock which is comprised of a sock.” The limitation is indefinite, as it is unclear how the two recited socks differ from one another. For purposes of examination, the Examiner will interpret the second recitation of “a sock” to refer to “a sock body.” See page 3 of the Non-Final Rejection mailed on October 18, 2021.
Claim 1 also recites the limitation “wherein the sock is made from sock material.” The limitation is indefinite, as the metes and bounds of “sock material” cannot be readily ascertained. The Examiner notes that although socks may commonly be made of cotton, spandex, or polyester fibers, or of certain fabric constructions such as terry cloth knit, rib knit, etc., it is unclear which of these fibers or fabrics are included or excluded by the term “sock material,” and how broad or narrow the limitation is. Furthermore, any sock that is comprised of a material will naturally include a “sock material,” absent any further clarification on what the claimed material includes or excludes.
Claim 1 further recites the limitations “wherein the sock has an opening” (see line 11) and “a sock which is comprised of….an opening” (see lines 5 and 21). The limitations in combination are indefinite, as it is unclear whether the two recited openings refer to the same opening or two different openings. For purposes of examination, the Examiner will interpret the openings to be the same opening.
Claim 1 further recites the limitation “wherein the opening is configured to a foot.” The limitation is indefinite, as it is unclear what “configured to a foot” means. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the opening is configured to receive a wearer’s foot.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kaspi (US PG Pub 2016/0278440) in view of Smaidris (US Patent No. 5,878,440) and Bartos (US PG Pub 2006/0048279).
Regarding claim 1, Kaspi discloses a sock (22) which is comprised of:
a sock (22); 
wherein the sock is made from sock material (material forming 22, see note above in rejection under 35 USC 112 regarding “sock material”; the Examiner notes that no specific materials have been claimed); 
wherein the sock has an opening (along top edge 25, see Figs. 2-3 and paragraphs 0017-0021); 
wherein the sock has a foot portion (see annotated Fig. 2); 
wherein the sock has a top portion (see annotated Fig. 2); 
wherein the sock has a sole portion (see annotated Fig. 2); 
wherein the sock has an ankle portion (see annotated Fig. 2);
an opening (along top edge 25, see Figs. 2-3 and paragraphs 0017-0021);
wherein the opening is configured to a foot (see Fig. 2, the top opening is configured so as to be capable of receiving a wearer’s foot when the sock is donned); 
wherein the sock material is configured to cover the entire surface of the foot (see Fig. 2, sock 22 is shaped and structured so as to be capable of covering the entire surface of the wearer’s foot when the sock is worn); 
an attachment opening (one of 30, 32; see Fig. 3 and paragraphs 0018-0021); 
said attachment opening is proximate to the opening of the sock (see at least Figs. 2-3).

    PNG
    media_image1.png
    607
    825
    media_image1.png
    Greyscale

Kaspi substantially discloses the invention as claimed above, but fails to further disclose wherein the sock includes a grommet; wherein the grommet is a predetermined shape and size; 
wherein the grommet is constructed from durable material; wherein the grommet is configured to reinforce an area of the sock around the grommet; and wherein the attachment opening is a grommet opening.
However, Smaidris teaches a sock (20) comprising at least one opening (32, 24) reinforced by at least one respective grommet (24, 26), wherein the grommet is a predetermined shape and size (see at least Fig. 3, note that the grommet has a predetermined circular shape and a predetermined size shown in the Figures, and claim 1 does not require any particular grommet size); wherein the grommet is constructed from durable material (i.e., metal, which is durable inasmuch as claimed; see column 2, lines 52-65); wherein the grommet is configured to reinforce an area of the sock around the grommet (see column 2, lines 52-65); and wherein the at least one opening is a grommet opening (see column 2, line 52 – column 3, line 18); so as to reinforce the at least one opening (see column 2, lines 52-65).
Furthermore, Bartos teaches a wearable accessory (10) configured to be fastened to/hung from any user-selected location when not worn (see paragraphs 00011-0017), the accessory comprising an eyelet opening (23) formed through a material of the accessory (see Fig. 3 and paragraph 0017) and a grommet (25) reinforcing the eyelet opening (see Fig. 3 and paragraph 0017), wherein the grommet is constructed from a durable material such as rubber, metal, or plastic (see paragraph 0017, note that rubber, metal, and plastic are durable inasmuch as claimed by Applicant, and Applicant has not recited any particular measurement of durability), wherein the grommet is configured to reinforce an area of the accessory around the grommet (see paragraphs 0011-0012 and 0017), so as to strengthen the opening and reduce the tendency of the surrounding fabric to fray over time (see paragraphs 0011-0012 and 0017).
Therefore, based on Smaidris’ and Bartos’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kaspi’s sock to include a grommet at the attachment opening, such that the attachment opening would be a grommet opening; wherein the grommet is a predetermined shape and size; wherein the grommet is constructed from durable material; and wherein the grommet is configured to reinforce an area of the sock around the grommet; as doing so would reinforce/strengthen the opening and reduce the tendency of the surrounding fabric to fray over time.
Regarding the limitation “wherein the grommet is a predetermined shape and size,” as noted above, claim 1 does not require any particular grommet shape or size, and Smaidris and Bartos at least depict a predetermined shape/size of the grommet(s) in the Figures. Furthermore, Kaspi teaches wherein the openings (30, 32) have a predetermined shape (e.g., circular, see paragraph 0018) and size (e.g., ½ inch, see paragraph 0022). As such, in the modified sock of Kaspi, the grommets reinforcing the openings would also include a predetermined shape/size that corresponds to the predetermined shape/size of the openings.

Regarding claim 2, the modified sock of Kaspi (i.e., Kaspi in view of Smaidris and Bartos) is further disclosed wherein the grommet (25 of Bartos) is made from plastic (see paragraphs 0012 and 0017 of Bartos).
Bartos fails to specifically teach a hard plastic. However, Bartos further teaches wherein the grommet can also be made of metal (see paragraph 0017), which is a hard material. As such, one of ordinary skill in the art would reasonably surmise from Bartos’ teachings that a hard material would be advantageous for providing reinforcement and enhanced strength, as taught by Bartos (see paragraphs 0011-0012 and 0017).
Therefore, based on Bartos’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically provided Bartos’ plastic grommet as a hard plastic grommet, as Bartos’ already teaches the use of hard materials such as metal, and doing so would provide enhanced strength and reinforcement to the grommet and opening.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to pursue the known options within his or her technical grasp, and to experiment with the finite number of plastic hardness options (i.e., hard plastic or soft plastic), to provide an optimal level of reinforcement. See MPEP 2143(I)(E).

Regarding claim 3, the modified sock of Kaspi (i.e., Kaspi in view of Smaidris and Bartos) is further disclosed wherein the grommet (25 of Bartos) is made from rubber (see paragraphs 0012 and 0017 of Bartos).

Regarding claim 4, the modified sock of Kaspi (i.e., Kaspi in view of Smaidris and Bartos) is further disclosed wherein the grommet (25 of Bartos) is made from metal (see paragraphs 0012 and 0017 of Bartos).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732